Citation Nr: 1424977	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-43 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


WITNESSES AT HEARING ON APPEAL

Appellant and F.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves, with verified active duty from February 2003 to February 2005 and active duty for training from June 1997 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II.  

A hearing was held on August 4, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently granted the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II and remanded the case for further development in September 2013.  That development was completed, and the case was returned to the Board for appellate review.

The Veteran has submitted claims for entitlement to service connection for detached retina, hypertension, and high cholesterol, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

1.  The Veteran had a period of active duty from February 2003 to February 2005.

2.  The Veteran's diabetes mellitus, type II preexisted the February 2003 to February 2005 period of active duty.

3.  The Veteran experienced an increase in disability during service, requiring hospitalization and insulin; an October 2013 VA examiner opined that the Veteran's diabetes mellitus, type II was aggravated in service beyond its natural progression.

4.  The Veteran's diabetes mellitus, type II, was aggravated by active military service.  


CONCLUSION OF LAW

The criteria required to establish service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013). 


ORDER

Service connection for diabetes mellitus, type II is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


